Citation Nr: 0629456	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision which 
granted service connection at a 30 percent disability rating 
for PTSD, effective from June 2002.  The veteran timely 
appealed this decision seeking an increased initial 
disability rating.  

In December 2005, the RO issued a rating decision which 
denied the veteran's claim seeking entitlement to a total 
disability rating based upon individual unemployability.  A 
notice of disagreement with this decision does not appear in 
the veteran's claims folder.

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial disability rating 
in excess of 30 percent for his service-connected PTSD. After 
reviewing the veteran's claims folder, the Board concludes 
that additional development is necessary.
 
At his hearing before the Board in July 2006, the veteran 
testified that his PTSD has continued to worsen over the past 
couple years.  He reported frequent nightmares which hinder 
his ability to sleep.  He also reported recurrent thoughts of 
his service in Vietnam, and that he has frequent thoughts of 
doing harm to himself.  The veteran denied receiving any 
treatment for this PTSD; however, he did report receiving 
treatment for other conditions at VA medical centers in West 
Palm Beach and Okeechobee, Florida.  He also testified that 
the VA medical facility closest to him, in Okeechobee, 
Florida, had just recently reopened after having been damaged 
during a hurricane, and that he was interested in receiving 
treatment for his PTSD.

The veteran's most recent VA psychiatric examination was 
conducted in August 2003.  Given the lack of any recent VA 
examination, and the existence of additional VA treatment 
records not within the veteran's claims folder, the Board 
believes that the RO should schedule the veteran for an 
additional medical examination to ascertain the current 
severity of his PTSD, and that the RO should also attempt to 
obtain updated treatment records of the veteran.  The Board 
acknowledges that many of these treatment records may not 
refer directly to treatment for PTSD.  Nonetheless, the Board 
believes these records may be useful in this case.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric problems, including PTSD, 
since June 2002   The RO should then 
obtain copies of the related medical 
records.  Regardless of his response, the 
RO should obtain all of the veteran's VA 
medical treatment records, since June 
2002, from the VA medical centers in West 
Palm Beach and Okeechobee, Florida.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
should provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  The 
significance of the assigned numerical 
score should be explained, in light of 
all previously assigned scores.

3.  Following the above, the RO should 
review the veteran's claim for an 
increased initial rating in excess of 30 
percent for PTSD.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



